Wright, C. J.
To determine the first question, it becomes necessary to refer briefly to the case made by the pleadings and proof. Both parties claim title from Keokuk county. The complainant .was in possession at the- time of the commencement of the action, and ■ had been for some time prior to respondent’s purchase. By the bill, Butch claims, that in 1845 this lot was sold by the county to one Linder, who paid a portion of the purchase money, and obtained a bond for & deed; that' Linder subsequently paid the entire consideration, and obtained a deed; that said deed was never recorded, and now is lost; and that Linder has *217gone to parts unknown. He also claims, .and shows by his exhibits, that Linder sold to one Moody, he to Schilling, he to McIntosh, who conveyed to complainant, by deed of April 3,1854. All of these deeds, except the .one to Linder, were on record at the time Lash obtained title. Upon the supposition, then, that there was a deed made to Linder, as claimed by complainant, which has been lost, and never recorded, the question is, whether his defence to respondent’s action was so complete in law, as that a court of equity could not take cognizance of this bill. And this question must be answered in the negative. In the first place, we remark, that the chancellor takes jurisdiction in such cases, where the party complaining either has no remedy at law, or where his remedy is imperfect and inadequate; and therefore, if under the circumstances disclosed, the complainant could not perfectly and adequately be heard in his defence on the law side of the court, he bad a right to resort to equity to prevent the commission of a wrong by the respondent’s suit, and to insure the administration of that justice to which he was entitled. The respondent’s action was brought to test the legal title to this property, and in the legal forum, he was entitled to succeed, if his title, in this respect, was superior to that of complainant. Owing to the loss, and failure to record the deed to Linder, complainant was unable to show a complete chain by the title papers or record. And, under such circumstances, we ■think he was fully justified in asking equitable aid to ascertain the existence of such deed. • We cannot say that his defence would have been adequate and complete at law.
But-a-further and conclusive consideration in favor of-the bill, is, that complainant asked equitable interposition on the ground of accident, and to remove a cloud upon his’title. To relieve against an injury resulting from accident, -is a very ancient branch of equitable jurisdiction; and by this term, in the language of Mr. Story, “ is intended, not merely inevitable casualty, or the act of Providence, or what is technically called vis major, or inevitable force, but such unforeseen events, misfortunes, losses, acts, or omissions, as are not the *218result of any negligence or misconduct in the party.” 1 Eq. Juris. § 78. And again: it is said," that the usual instance of such relief, is where a bond or other security has been lost, burned, or accidentally canceled. 1 Eden on Inj. 16. And see Preston v. Daniels, 2 G. Greene, 586, and the authorities there cited.. The loss of the deed is expressly shown by the complainant’s sworn bill; there is no pretence that it occurred from any negligence or misconduct on his part; the respondent had procured a conveyance from the county, which was a cloud upon complainant’s title; and to avoid the effect of this loss, and remove this cloud, he might reasonably and properly ask relief at the hands of the chancellor.
That the decree below was justified from the proof, we entertain no doubt. Appellant’s counsel claims, that he was a purchaser without notice of any prior adverse title. This is fully negatived by the testimony, however. When he purchased, the bond given to Linder, as well as the certificate of the county agent, were marked canceled, and on file in the office of the county judge, and he was advised by that officer, when negotiating, that the lot had been contracted to Linder. Prom entries or memorandum appearing on these papers, and on the records of the commissioners of the county, it further appeared, that Linder had complied with his contract, and that a deed was made to him in July, 1846. From the proper records, it is also shown, that the property had passed by regular conveyances from Linder to complainant. In addition to all these circumstances, complainant was in possession, which was sufficient at least to put Lash upon inquiry before purchasing. This inquiry he appears to have made, and in doing so, is shown to have acquired such knowledge of the title, as to entirely preclude the belief that he was an innocent purchaser, without notice.
Decree affirmed.